Citation Nr: 1438491	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a hearing at the RO in September 2009.  The hearing transcript is of record.

In August 2012, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

In May 2013, after the case was certified on appeal to the Board, the Veteran submitted additional medical evidence pertinent to the left knee disability claim. However, the Veteran waived initial RO consideration of the evidence in the August 2014 Post-Remand Brief.  Nevertheless, the RO will have an opportunity to review this additional evidence on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a currently diagnosed left knee disability, related to an injury in service, and also secondary to his service-connected right knee disability.  He claims that the injuries to his right and left knees occurred during the same in-service hazing incident, where he was kicked or kneed in the right and left thighs simultaneously, causing him to fall and lose consciousness.  He has reported that he was treated at the base hospital and although there were no fractures, he was given crutches and placed on light duty.  There is no evidence of any further treatment for the knees in service, and no left knee disability was diagnosed at the time of the Veteran's discharge.  The Veteran contends that his right leg was hurt worse than the left, and therefore, it took longer for him to start to experience symptoms in the left knee.  In this regard, he reported during his November 2012 VA examination that he started experiencing a fiery sensation in his lateral right mid-thigh, at the point of previous impact, in 1997.  It was not until 2006 that he began to experience identical symptoms in the left thigh.  

The current medical evidence of record shows that the Veteran has been diagnosed with several left leg and knee disabilities, including a mid-thigh contusion, condromalacia patellae, meralgia paresthetica, and left knee degenerative joint disease. Service treatment records show that the Veteran reported that after being advanced to Corporal some friends at a party struck his right and left thighs laterally towards the midline, and he experienced immediate swelling and pain of his right thigh laterally.  No chronic left knee disability was diagnosed at the time of the injury or at the time of his discharge or for many years after service.  

The Veteran was afforded a VA examination in November 2012, in accordance with the Board's August 2012 remand.  The examiner diagnosed all the left leg and knee disabilities noted above, including osteoarthritis of the left knee.  The examiner opined that it is less likely that the Veteran has a current left knee disability related to his active military service, to include the in-service injury in May 1972.  His rationale was that the Veteran's current symptoms are consistent with meralgia paresthetica due to inguinal entrapment of the lateral femoral cutaneous nerve, and this condition did not occur until 2006.  It is associated with obesity and tight trousers and belt, which was observed on the Veteran during his examination.  The examiner also noted that the Veteran's arthritis is limited to mild symmetrical degenerative changes and narrowing of the patellofemoral joint space in both knees, which is consistent with the normal progression of aging.  It was also noted that the tibiofemoral joint spaces exhibited no evidence of arthritis.

With regard to whether any currently diagnosed left knee disability was caused or aggravated by the service-connected degenerative joint disease of the right knee, the examiner opined that it is less likely as not that the Veteran's current left knee disability is proximately due to or aggravated by his service-connected right knee disability.  In rendering his opinion, he noted that although the Veteran reported that he began to have right knee problems in 1997, he actually did not have a "knee" problem at that time, in that he only reported a fiery sensation to his lateral right mid-thigh, symptoms which the examiner noted had recently been attributed to meralgia paresthetica.  The examiner also noted that the Veteran has entrapment of the right lateral femoral cutaneous nerve at the inguinal canal and arthritis of the right patella, and concluded that these conditions are associated with the natural progress of aging, and not related to his military service.  Therefore, he concluded that the Veteran's current left knee disability is not caused by or aggravated by his service-connected right knee disability.  

The Board finds that this portion of the examiner's opinion is inadequate for evaluation purposes.  In this regard, the Board notes that although the examiner concluded that the Veteran's right knee arthritis is not related to his active military service, he has already been service-connected for this condition.  Therefore, the Board finds that the Veteran's right knee arthritis is not just related to the natural progress of aging, but is in fact, related to his in-service injury discussed above, and as such, finds that the VA examiner's opinion is based on faulty reasoning, and therefore, inadequate for evaluation purposes. See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of a medical opinion comes from its reasoning); see also Hayes v. Brown, 5 Vet App 60 (1993) (holding that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that another opinion is needed to determine whether the Veteran's current left knee disability was caused or aggravated by his service-connected right knee disability.  38 U.S.C.A. § 5103A (d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).
Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his left knee disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

2.  If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to. 

3.  Then, ask the examiner who conducted the November 2012 VA examination to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused, or aggravated (chronically worsened) by, his service-connected right knee disability, identified as arthritis. 
"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.

The examiner should review the claims folder and provided a clear rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  If the November 2012 examiner is not available, another qualified medical professional should review the claims file and provide the necessary opinions.  If another examination is needed, it should be provided.  

5.  Thereafter, the AMC should readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

